Citation Nr: 0316843	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-01 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical and 
lumbosacral spondylosis (claimed as arthritis of the neck and 
back).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart








INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Atlanta, 
Georgia.  The RO denied entitlement to service connection for 
cervical and lumbosacral spondylosis.  

While the appeal was pending, this matter was transferred to 
the RO located in St. Petersburg, Florida.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The RO sent the veteran a letter in December 2002, which 
advised him of the notice requirements of the VCAA, regarding 
the disabilities currently at issue pursuant to Quartuccio.  
However this letter is not consistent with the notice 
requirements of the VCAA, because it provided the veteran 
only 30 days to respond.  Therefore, the RO's letter is not 
consistent with the requirements of Disabled American 
Veterans, et al.  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

Furthermore, the Board finds that the development undertaken 
in this matter is inadequate.  Although the veteran underwent 
a compensation and pension examination from QTC Corporation 
in March 1999, this examination does not appear to have 
included a review of the claims file.  The examiner makes no 
reference to reviewing the service medical records which are 
noted to show that the veteran was struck by a flagpole 
across the left shoulder and thereafter sporadically received 
treatment for complaints that included his neck and was 
assessed with chronic cervical strain in October 1968.  

Accordingly, this case is remanded for the following:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The RO should make arrangements for 
the veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate specialist 
including on a fee basis if necessary to 
determine the nature, extent of severity, 
and etiology of any disorder(s) of the 
back or neck which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.


Any pertinent complaints should be 
recorded and evaluated.  The examiner, 
after review of the claims file as 
supplemented by the additional evidence 
requested above, should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any cervical 
or lumbar spine disorder(s) found on 
examination, including spondylolsis, 
and/or disc bulging or other disc 
pathology is/are related to neck or back 
complaints noted during service and 
reported after a flagpole fell on him, or 
to any incident of service; and, if pre-
existing active service, was/were 
aggravated thereby.  The examiner should 
provide the rationale for all opinions 
expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a cervical and 
lumbar spondylosis, claimed as arthritis 
of the back and neck.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) or examination accomplished at the La Casa 
Mental Health Center for VA compensation purposes may 
adversely affect the outcome of his claim for service 
connection for a cervical and lumbar spine disorder.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


